Rao, Chief Judge:
The merchandise covered by the appeals for reappraisement listed in schedule A, annexed to this decision and made a part hereof, have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between comisel for the plaintiff and the Assistant Attorney General for the United States that the merchandise herein consists of oval tubing mats exported from Japan between December 30,1961 and June 6,1962 and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (P.L. 927, 84th Congress, Second Session) is withheld.
IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales, offered for sale in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition packed, ready for shipment to the United States was $0.1375 per square foot net packed.
*505IT IS FUETHEE STIPULATED AND AGEEED that the instant appeals are submitted for decision on this stipulation.
Upon the agreed statement of facts, I find export value as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the oval tubing mats here involved, and that such value was $0.1375 per square foot, net packed.
Judgment will be entered accordingly.